DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/24/2022, is acknowledged. Claims 1 and 16 are amended. Claims 21 and 22 are newly entered. Claims 1 – 7, 10 – 16, and 19 – 22 are currently pending in the application and under consideration for this office action.

All previous objections to the abstract, specification, and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 10 – 16, and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118098 (“Valls”; of record) in view of US 2004/0200552 (“Fukumoto”).
Regarding claim 1, Valls teaches a steel ([0001]). The limitation “for a die-casting die” is noted to be directed to intended use. It is held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from the prior art satisfying the claimed structural limitations (MPEP 2114). Regardless, it is noted that Valls teaches that the steel which is taught is a tool steel, which is suitably fitted as tooling (i.e. a die piece) for die casting ([0058]).
Valls teaches a steel composition ([0059], L 8-11; P 7, Table) which is compared to the claimed composition in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges taught by Valls encompass or fall within the claimed composition ranges for each recited element in the claimed composition.
It is noted that Valls teaches steel composition in terms of weight percentage, whereas the instant claim recites composition in terms of mass percentage. An ordinarily skilled artisan would have been capable of converting from one unit to the other, and would have expected them to overlap in the exact same manner upon doing so.
The examiner notes that Valls teaches a compositional range for Hf (P 7, Table) which is inclusive of 0 wt%. As such, the taught Hf content would not preclude Valls from satisfying the closed composition of the instant claim, as it is not a required element in the composition taught by Valls.
	Further, Valls teaches that the steel has a hardness of 48 HRC at a maximum, in the pre-hardened state ([0031], L 14-17; see [0105]-[0107] – “Delivery Hardness HRc”). It is noted that such a hardness range encompasses the claimed hardness range of 26-43 HRC.
In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the hardness range taught by Valls (up to 48 HRC) encompasses the claimed hardness range of the instant claim (26-43 HRC).
Further, it is noted that Valls does not explicitly teach the processing/heat-treatment required to obtain a “pre-hardened” state of the tool steel. Thus, it is unclear if the processing required would be equivalent to the claimed “in a state after being held at 620°C for 2 hours and then cooled to a room temperature” of the instant claim. Regardless, it is noted that the aforementioned claim limitation is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, any difference in the processing methods taken to achieve the recited hardness values between Valls and the present invention do not result in a patentable difference, as no structural difference has been identified.
	Moreover, Valls teaches that the thermal conductivity of the steel is suitably above 35 W/mK ([0059], L 1-3). Such a thermal conductivity range falls within the claimed range of λ ≥ 27.0. It is noted that the instant specification discloses thermal conductivity measurements in terms of W/mK (Instant Application: [0027]), although no unit is explicitly present in the claim. Thus, the Examiner has interpreted the claimed thermal conductivity measurement to be in units of W/mK.
	It is noted that the method by which thermal conductivity is measured is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the method by which a thermal conductivity measurement is taken, does not provide any structural limitation of the claimed product itself.
	Further, Valls teaches that no ferrite is desirably contained within the steel ([0036], L 61-63; [0042], L 3-5). 
Regarding no ferrite being present “after quenching”, it is noted that this aspect of the claim limitation is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the point during processing at which the aforementioned property (the non-presence presence of ferrite) is obtained, is irrelevant. The structural limitation imparted by such a limitation requires only that this property (e.g. the non-presence of ferrite) be taught by the prior art. 
Regardless, it is noted that the microstructure which Valls teaches appears to be a microstructure which is present in the steel subsequent to a quenching step ([0025]-[0026]; [0044], L 27-28; [0080], L 27-30).
Valls does not explicitly teach an impact value of the tool steel.
Fukumoto teaches a high speed tool steel and processing method to obtain such a tool steel (Title). Fukumoto teaches that the tool steel is capable of obtaining a Charpy impact value of greater than 100 J/cm2 ([0051]). Further, Fukumoto teaches that by preventing any agglomeration of carbides in the tool steel, such a Charpy impact value may be obtained, thereby preventing the tool steel from suffering premature fracture when in use ([0053]). Fukumoto teaches that agglomeration of carbides may be prevented by controlling the cooling rate of the tool steel subsequent to completion of a soaking process at a temperature of 1200-1300 °C ([0044]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fukumoto and subject the tool steel of Valls to controlled cooling after soaking at 1200-1300 °C, thereby preventing agglomeration of carbides within the tool steel and attaining a Charpy impact value of greater than 100 J/cm2. Such a high Charpy impact value prevents the tool steel from suffering premature fracture when in use.
It is noted that the Charpy impact value of greater than 100 J/cm2 as taught by modified Valls falls within the claimed range of 83 J/cm2 or higher.
Regarding claim 2, Valls teaches the composition contains 0-2 wt% Cu and 0-6 wt% Ni ([0059], L 8-11; P 7, Table). Such ranges encompass the claimed ranges of 0.30<Cu≤1.50 and 0.30<Ni≤1.50.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Cu and Ni ranges of the instant claim lie inside ranges disclosed by Valls.
Regarding claim 3, Valls teaches the composition contains 0-0.6 wt% B ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.0001<B≤0.0050.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed B range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 4, Valls teaches the composition contains 0-10 wt% W and 0-6 wt% Co ([0059], L 8-11; P 7, Table). Such ranges encompass the claimed ranges of 0.30<W≤4.00 and 0.10<Co≤3.00.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed W and Co ranges of the instant claim lie inside ranges disclosed by Valls.
Regarding claim 5,  Valls teaches the composition contains 0-1.5 wt% Nb, 0-3 wt% Ta, 0-2 wt% Ti, and 0-3 wt% Zr ([0059], L 8-11; P 7, Table). Such ranges encompass the claimed ranges of 0.004<Nb≤0.200, 0.004<Ta≤0.200, 0.004<Ti≤0.200, and 0.004<Zr≤0.200.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Nb, Ta, Ti, and Zr ranges of the instant claim lie inside ranges disclosed by Valls.
Regarding claim 6, Valls teaches that in addition to the elements recited in the Table on Page 7 of the reference, the composition may also contain trace elements which are most preferably present in amounts less than 0.78 wt% ([0061], L 4-5). Valls teaches that the trace elements may include S, Ca, Se, Te, Pb, and Bi, alone and/or in combination with each other or other recited trace elements ([0061], L 5-12).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed S, Ca, Se, Te, Bi, and Pb ranges of the instant claim lie inside the range of trace elements which may include these elements disclosed by Valls.
Regarding claim 7, Valls teaches a die casting die formed of the taught steel ([0058]).
Regarding claim 10, Valls teaches the composition contains 0-10 wt% W ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.30<W≤4.00
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed W range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 11, Valls teaches the composition contains 0-6 wt% Co ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.10<Co≤3.00.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Co range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 12, Valls teaches the composition contains 0-1.4 wt% Si ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.010≤Si≤0.60.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Si range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 13, Valls teaches the composition contains 0-3 wt% Mn ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 1.40≤Mn≤1.90.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Mn range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 14, Valls teaches the composition contains 0-3 wt% Cr ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 2.45≤Cr≤2.68.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Cr range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 15, Valls teaches the composition contains 0-10 wt% Mo ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.52≤Mo≤0.90.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Mo range of the instant claim lies inside the range disclosed by Valls.

Regarding claim 16, Valls teaches a steel ([0001]). The limitation “for a die-casting die” is noted to be directed to intended use. It is held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from the prior art satisfying the claimed structural limitations (MPEP 2114). Regardless, it is noted that Valls teaches that the steel which is taught is a tool steel, which is suitably fitted as tooling (i.e. a die piece) for die casting ([0058]).
Valls teaches a steel composition ([0059], L 8-11; P 7, Table) which is compared to the claimed composition in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges taught by Valls encompass or fall within the claimed composition ranges for each recited element in the claimed composition.
It is noted that Valls teaches steel composition in terms of weight percentage, whereas the instant claim recites composition in terms of mass percentage. An ordinarily skilled artisan would have been capable of converting from one unit to the other, and would have expected them to overlap in the exact same manner upon doing so.
The examiner notes that Valls teaches a compositional range for additional alloying elements (P 7, Table), all of which are inclusive of 0 wt%. As such, the taught additional alloying element content would not preclude Valls from satisfying the closed composition of the instant claim, as they are not required elements in the composition taught by Valls.
	Further, Valls teaches that the steel has a hardness of 48 HRC at a maximum, in the pre-hardened state ([0031], L 14-17; see [0105]-[0107] – “Delivery Hardness HRc”). It is noted that such a hardness range encompasses the claimed hardness range of 26-43 HRC.
In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the hardness range taught by Valls (up to 48 HRC) encompasses the claimed hardness range of the instant claim (26-43 HRC).
Further, it is noted that Valls does not explicitly teach the processing/heat-treatment required to obtain a “pre-hardened” state of the tool steel. Thus, it is unclear if the processing required would be equivalent to the claimed “in a state after being held at 620°C for 2 hours and then cooled to a room temperature” of the instant claim. Regardless, it is noted that the aforementioned claim limitation is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, any difference in the processing methods taken to achieve the recited hardness values between Valls and the present invention do not result in a patentable difference, as no structural difference has been identified.
	Moreover, Valls teaches that the thermal conductivity of the steel is suitably above 35 W/mK ([0059], L 1-3). Such a thermal conductivity range falls within the claimed range of λ ≥ 27.0. It is noted that the instant specification discloses thermal conductivity measurements in terms of W/mK (Instant Application: [0027]), although no unit is explicitly present in the claim. Thus, the Examiner has interpreted the claimed thermal conductivity measurement to be in units of W/mK.
	It is noted that the method by which thermal conductivity is measured is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the method by which a thermal conductivity measurement is taken, does not provide any structural limitation of the claimed product itself.
	Further, Valls teaches that no ferrite is desirably contained within the steel ([0036], L 61-63; [0042], L 3-5). 
Regarding no ferrite being present “after quenching”, it is noted that this aspect of the claim limitation is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the point during processing at which the aforementioned property (the non-presence presence of ferrite) is obtained, is irrelevant. The structural limitation imparted by such a limitation requires only that this property (e.g. the non-presence of ferrite) be taught by the prior art. 
Regardless, it is noted that the microstructure which Valls teaches appears to be a microstructure which is present in the steel subsequent to a quenching step ([0025]-[0026]; [0044], L 27-28; [0080], L 27-30).
Valls does not explicitly teach an impact value of the tool steel.
Fukumoto teaches a high speed tool steel and processing method to obtain such a tool steel (Title). Fukumoto teaches that the tool steel is capable of obtaining a Charpy impact value of greater than 100 J/cm2 ([0051]). Further, Fukumoto teaches that by preventing any agglomeration of carbides in the tool steel, such a Charpy impact value may be obtained, thereby preventing the tool steel from suffering premature fracture when in use ([0053]). Fukumoto teaches that agglomeration of carbides may be prevented by controlling the cooling rate of the tool steel subsequent to completion of a soaking process at a temperature of 1200-1300 °C ([0044]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fukumoto and subject the tool steel of Valls to controlled cooling after soaking at 1200-1300 °C, thereby preventing agglomeration of carbides within the tool steel and attaining a Charpy impact value of greater than 100 J/cm2. Such a high Charpy impact value prevents the tool steel from suffering premature fracture when in use.
It is noted that the Charpy impact value of greater than 100 J/cm2 as taught by modified Valls falls within the claimed range of 83 J/cm2 or higher.
Regarding claim 19, Valls teaches the composition contains 0-3 wt% Cr ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 2.45≤Cr≤2.68.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Cr range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 20, Valls teaches the composition contains 0-10 wt% Mo ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.52≤Mo≤0.90.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Mo range of the instant claim lies inside the range disclosed by Valls.

Regarding claim 21, Valls teaches a steel ([0001]). The limitation “for a die-casting die” is noted to be directed to intended use. It is held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from the prior art satisfying the claimed structural limitations (MPEP 2114). Regardless, it is noted that Valls teaches that the steel which is taught is a tool steel, which is suitably fitted as tooling (i.e. a die piece) for die casting ([0058]).
Valls teaches a steel composition ([0059], L 8-11; P 7, Table) which is compared to the claimed composition in Table 3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges taught by Valls encompass or fall within the claimed composition ranges for each recited element in the claimed composition.
It is noted that Valls teaches steel composition in terms of weight percentage, whereas the instant claim recites composition in terms of mass percentage. An ordinarily skilled artisan would have been capable of converting from one unit to the other, and would have expected them to overlap in the exact same manner upon doing so.
The examiner notes that Valls teaches a compositional range for Hf (P 7, Table) which is inclusive of 0 wt%. As such, the taught Hf content would not preclude Valls from satisfying the closed composition of the instant claim, as it is not a required element in the composition taught by Valls.
	Further, Valls teaches that the steel has a hardness of 48 HRC at a maximum, in the pre-hardened state ([0031], L 14-17; see [0105]-[0107] – “Delivery Hardness HRc”). It is noted that such a hardness range encompasses the claimed hardness range of 26-43 HRC.
In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the hardness range taught by Valls (up to 48 HRC) encompasses the claimed hardness range of the instant claim (26-43 HRC).
Further, it is noted that Valls does not explicitly teach the processing/heat-treatment required to obtain a “pre-hardened” state of the tool steel. Thus, it is unclear if the processing required would be equivalent to the claimed “in a state after being held at 620°C for 2 hours and then cooled to a room temperature” of the instant claim. Regardless, it is noted that the aforementioned claim limitation is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, any difference in the processing methods taken to achieve the recited hardness values between Valls and the present invention do not result in a patentable difference, as no structural difference has been identified.
Even further, the Examiner notes that Valls teaches that in less demanding applications, components may be made directly from pre-hardened tool steels, with no further treatments meant to increase hardness being necessary ([0012], L 3-6). Valls teaches that use of steels in the pre-hardened state is especially interesting for large die components, as a greater savings in heat treatment cost would be attained due to the cost of heat treatment scaling with the weight of the die component, for example ([0012], L 6-11). Thus, in such embodiments, Valls teaches that the aforementioned hardness is the hardness of a final product. 
	Moreover, Valls teaches that the thermal conductivity of the steel is suitably above 35 W/mK ([0059], L 1-3). Such a thermal conductivity range falls within the claimed range of λ ≥ 27.0. It is noted that the instant specification discloses thermal conductivity measurements in terms of W/mK (Instant Application: [0027]), although no unit is explicitly present in the claim. Thus, the Examiner has interpreted the claimed thermal conductivity measurement to be in units of W/mK.
	It is noted that the method by which thermal conductivity is measured is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the method by which a thermal conductivity measurement is taken, does not provide any structural limitation of the claimed product itself.
	Further, Valls teaches that no ferrite is desirably contained within the steel ([0036], L 61-63; [0042], L 3-5). 
Regarding no ferrite being present “after quenching”, it is noted that this aspect of the claim limitation is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the point during processing at which the aforementioned property (the non-presence presence of ferrite) is obtained, is irrelevant. The structural limitation imparted by such a limitation requires only that this property (e.g. the non-presence of ferrite) be taught by the prior art. 
Regardless, it is noted that the microstructure which Valls teaches appears to be a microstructure which is present in the steel subsequent to a quenching step ([0025]-[0026]; [0044], L 27-28; [0080], L 27-30).
Valls does not explicitly teach an impact value of the tool steel.
Fukumoto teaches a high speed tool steel and processing method to obtain such a tool steel (Title). Fukumoto teaches that the tool steel is capable of obtaining a Charpy impact value of greater than 100 J/cm2 ([0051]). Further, Fukumoto teaches that by preventing any agglomeration of carbides in the tool steel, such a Charpy impact value may be obtained, thereby preventing the tool steel from suffering premature fracture when in use ([0053]). Fukumoto teaches that agglomeration of carbides may be prevented by controlling the cooling rate of the tool steel subsequent to completion of a soaking process at a temperature of 1200-1300 °C ([0044]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fukumoto and subject the tool steel of Valls to controlled cooling after soaking at 1200-1300 °C, thereby preventing agglomeration of carbides within the tool steel and attaining a Charpy impact value of greater than 100 J/cm2. Such a high Charpy impact value prevents the tool steel from suffering premature fracture when in use.
It is noted that the Charpy impact value of greater than 100 J/cm2 as taught by modified Valls falls within the claimed range of 83 J/cm2 or higher.

Regarding claim 22, Valls teaches a steel ([0001]). The limitation “for a die-casting die” is noted to be directed to intended use. It is held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from the prior art satisfying the claimed structural limitations (MPEP 2114). Regardless, it is noted that Valls teaches that the steel which is taught is a tool steel, which is suitably fitted as tooling (i.e. a die piece) for die casting ([0058]).
Valls teaches a steel composition ([0059], L 8-11; P 7, Table) which is compared to the claimed composition in Table 4.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges taught by Valls encompass or fall within the claimed composition ranges for each recited element in the claimed composition.
It is noted that Valls teaches steel composition in terms of weight percentage, whereas the instant claim recites composition in terms of mass percentage. An ordinarily skilled artisan would have been capable of converting from one unit to the other, and would have expected them to overlap in the exact same manner upon doing so.
The examiner notes that Valls teaches a compositional range for additional alloying elements (P 7, Table), all of which are inclusive of 0 wt%. As such, the taught additional alloying element content would not preclude Valls from satisfying the closed composition of the instant claim, as they are not required elements in the composition taught by Valls.
	Further, Valls teaches that the steel has a hardness of 48 HRC at a maximum, in the pre-hardened state ([0031], L 14-17; see [0105]-[0107] – “Delivery Hardness HRc”). It is noted that such a hardness range encompasses the claimed hardness range of 26-43 HRC.
In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the hardness range taught by Valls (up to 48 HRC) encompasses the claimed hardness range of the instant claim (26-43 HRC).
Further, it is noted that Valls does not explicitly teach the processing/heat-treatment required to obtain a “pre-hardened” state of the tool steel. Thus, it is unclear if the processing required would be equivalent to the claimed “in a state after being held at 620°C for 2 hours and then cooled to a room temperature” of the instant claim. Regardless, it is noted that the aforementioned claim limitation is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, any difference in the processing methods taken to achieve the recited hardness values between Valls and the present invention do not result in a patentable difference, as no structural difference has been identified.
Even further, the Examiner notes that Valls teaches that in less demanding applications, components may be made directly from pre-hardened tool steels, with no further treatments meant to increase hardness being necessary ([0012], L 3-6). Valls teaches that use of steels in the pre-hardened state is especially interesting for large die components, as a greater savings in heat treatment cost would be attained due to the cost of heat treatment scaling with the weight of the die component, for example ([0012], L 6-11). Thus, in such embodiments, Valls teaches that the aforementioned hardness is the hardness of a final product. 
	Moreover, Valls teaches that the thermal conductivity of the steel is suitably above 35 W/mK ([0059], L 1-3). Such a thermal conductivity range falls within the claimed range of λ ≥ 27.0. It is noted that the instant specification discloses thermal conductivity measurements in terms of W/mK (Instant Application: [0027]), although no unit is explicitly present in the claim. Thus, the Examiner has interpreted the claimed thermal conductivity measurement to be in units of W/mK.
	It is noted that the method by which thermal conductivity is measured is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the method by which a thermal conductivity measurement is taken, does not provide any structural limitation of the claimed product itself.
	Further, Valls teaches that no ferrite is desirably contained within the steel ([0036], L 61-63; [0042], L 3-5). 
Regarding no ferrite being present “after quenching”, it is noted that this aspect of the claim limitation is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the point during processing at which the aforementioned property (the non-presence presence of ferrite) is obtained, is irrelevant. The structural limitation imparted by such a limitation requires only that this property (e.g. the non-presence of ferrite) be taught by the prior art. 
Regardless, it is noted that the microstructure which Valls teaches appears to be a microstructure which is present in the steel subsequent to a quenching step ([0025]-[0026]; [0044], L 27-28; [0080], L 27-30).
Valls does not explicitly teach an impact value of the tool steel.
Fukumoto teaches a high speed tool steel and processing method to obtain such a tool steel (Title). Fukumoto teaches that the tool steel is capable of obtaining a Charpy impact value of greater than 100 J/cm2 ([0051]). Further, Fukumoto teaches that by preventing any agglomeration of carbides in the tool steel, such a Charpy impact value may be obtained, thereby preventing the tool steel from suffering premature fracture when in use ([0053]). Fukumoto teaches that agglomeration of carbides may be prevented by controlling the cooling rate of the tool steel subsequent to completion of a soaking process at a temperature of 1200-1300 °C ([0044]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fukumoto and subject the tool steel of Valls to controlled cooling after soaking at 1200-1300 °C, thereby preventing agglomeration of carbides within the tool steel and attaining a Charpy impact value of greater than 100 J/cm2. Such a high Charpy impact value prevents the tool steel from suffering premature fracture when in use.
It is noted that the Charpy impact value of greater than 100 J/cm2 as taught by modified Valls falls within the claimed range of 83 J/cm2 or higher.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118098 (“Valls”; of record) in view of US 2004/0200552 (“Fukumoto”) as applied to claim 1, and further in view of WO 02/103073 (“Suehiro”; of record).
Regarding claim 6, Valls teaches that in addition to the elements recited in the Table on Page 7 of the reference, the composition may also contain trace elements which are most preferably present in amounts less than 0.78 wt% ([0061], L 4-5). Valls teaches that the trace elements may include S, Ca, Se, Te, Pb, and Bi, alone and/or in combination with each other or other recited trace elements ([0061], L 5-12).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed S, Ca, Se, Te, Bi, and Pb ranges of the instant claim lie inside the range of trace elements which may include these elements disclosed by Valls.
Additionally, Suehiro teaches a high-strength alloyed steel sheet (P 1, L 9-12). Suehiro teaches the composition contains no more than 0.1% of S (P 6, L 35). Suehiro teaches that the upper limit of 0.1% of S is chosen as S present in greater amounts deteriorates toughness of the steel (P 12, L 11-15).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Suehiro and incorporate S in the steel in amounts up to a maximum of 0.10 mass%. The presence of S in amounts greater than this maximum may deteriorate the toughness of the steel.
It is noted that the S range of modified Valls (0-0.10% S) encompasses the claimed range of 0.008<S≤0.050. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed S range of the instant claim lies inside the range of S taught by modified Valls.

Response to Arguments
Applicant’s remarks filed 6/24/2022 are acknowledged and have been fully considered. Applicant has argued that Valls alone, as well as when combined with Suehiro, does not teach or suggest each and every limitation present in the amended claims. Particular notice is given to the newly added limitations “[having a hardness of 26 to 43 HRC] in a state after being held at 620 °C for 2 hours and then cooled to a room temperature” and “wherein the steel has an impact value of 83 J/cm2 or higher.”
The Examiner finds Applicant’s argument persuasive insofar as the combination of Valls and Suehiro not teaching or suggesting all limitations found in the amended claims. As such, the previously entered prior art grounds of rejection have been withdrawn.
Upon further search and consideration, new grounds of rejection have been entered, incorporating the newly cited Fukumoto reference. To be clear, Applicant’s amendment to the claims necessitated the new grounds of rejection.
Applicant argues further that the ranges disclosed in Valls are broad, and that many examples present in Valls contain a Mo content greater than the Mo content claimed. Applicant argues that this difference in Mo content contributes to the difference in hardness values between Valls and the present claims.
The Examiner finds this argument to be unpersuasive. As discussed in the rejection previously, Valls teaches that the steel has a hardness of 48 HRC at a maximum, in the pre-hardened state ([0031], L 14-17; see [0105]-[0107] – “Delivery Hardness HRc”). It is noted that such a hardness range encompasses the claimed hardness range of 26-43 HRC. Further, the fact that Valls discloses examples of steels having a Mo content greater than the claimed range does not preclude the rest of the Valls disclosure from obviating the claimed Mo content.
Applicant argues further in a similar vein to the Mo content argument, applying this line of reasoning to the C and W contents taught by Valls as well. The Examiner finds these arguments to be unpersuasive for the reasons listed above. It is noted that a similar argument is raised with respect to the claimed Cr content as well, with Applicant arguing that Valls discloses no specific examples having a Cr content which falls within the claimed range. The Examiner finds this argument to be unpersuasive as well, as the fact that Valls discloses examples of steels having a Cr contents outside the claimed range does not preclude the rest of the Valls disclosure from obviating the claimed Cr content.
Applicant argues further that new claims 21 and 22 are patentable for the same reasons as previously argued with respect to independent claims 1 and 16. The Examiner finds these arguments unpersuasive for the reasons listed above. Further elaboration may be found in the rejections of the claims themselves.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735